DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/27/21 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.
Claims 1-12 and 19-20 are examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwickey US 5,400,448.
Regarding claim 1, Zwickey discloses a patient support apparatus 10 (fig. 1 and col. 1, lines 5-7) comprising: a support structure 24 comprising a head end, a foot end, a base, and a patient support deck (fig. 1 and col. 2, line 66-col. 3, line 1, the tip of the gurney shown near the head of the patient being the head end, the tip of the gurney shown near the feet being the foot end, the wheels at the bottom forming the base, and the body of the gurney supporting cushions 12/14 being the patient support deck), the patient support deck comprising a fowler section at the head end and a foot section at the foot end, the fowler section capable of articulating relative to the base (figs. 1 and 2 show the fowler section of the support deck underneath cushion 12 being articulatable relative to the base wheels of the gurney 24; the foot section is the section of support deck underneath cushion 14); and a pediatric support module 35/30 integrated into the patient support deck, the pediatric support module 35/30 comprising a lid 35 and a body 30 (fig. 2 and col. 3, lines 24-26, lid/top 35 and compartment 30 forming the pediatric support module).
Regarding claim 2, Zwickey discloses the lid 35 being configured to articulate relative to the body 30 and couple to the fowler section (fig. 2 shows the lid 35 being open and articulated relative to the compartment 30, and these two components are coupled to the fowler section of the support structure/gurney 24, as in fig. 1).
Regarding claim 3, Zwickey discloses the body 30 comprising a seat portion 26 to support a patient and a storage compartment disposed below the seat portion 26 (fig. 2 and col. 3, lines 5-9, board 26 capable of being used as a seat to support a patient; when the lid 35 is closed, the empty space within compartment 30 can be used as a storage compartment).
Regarding claim 4, Zwickey discloses the storage compartment being configured to store a pouch having a tear-away seal (fig. 2, the storage compartment capable of storing a pouch having a tear-away seal; please note that the storage compartment is claimed to be configured to store such a pouch).
Regarding claim 7, Zwickey discloses the lid 35 of the pediatric support module comprising a back section (fig. 2, the back section being the surface facing board 26).
Regarding claim 9, Zwickey discloses the pediatric support module 35/30 being removable from the patient support apparatus (figs. 5 and 6 and col. 4, lines 4-14, detachable by detaching the straps 70 from gurney 24).
Regarding claim 10, Zwickey discloses a mattress 14 disposed above the patient support deck 24 and a mattress strap 70 coupled to the foot section (fig. 1, mattress/cushion 14 being above the gurney 24; fig. 5 and col. 4, lines 4-14, strap 70 coupling cushion 14 and the foot section of the gurney 24).
Regarding claim 11, Zwickey discloses the mattress 14 being configured to fold upon itself (figs. 3 and 4 and col. 3, lines 46-50, cushion 14 having a compartment 48 and articulatable/foldable lid 50), and wherein the mattress strap 70 retains the folded mattress 14 at the foot end (fig. 5 and col. 4, lines 4-14, strap 70 coupling cushion 14, which may be in the folded/closed state as in fig. 1, with the foot section of the gurney 24).
Regarding claim 12, Zwickey discloses a side barrier coupled to one of the lid 35 and the body 30 (fig. 2 shows the gurney 24 having side rails/barriers; since the gurney 24 is coupled to the pediatric module 35/30, the side rails/barriers of the gurney 24 are coupled to the pediatric module 35/30).
Regarding claim 19, Zwickey discloses a patient support apparatus 10 (fig. 1 and col. 1, lines 5-7) comprising: a support structure 24 comprising a head end, a foot end, a base, and a patient support deck (fig. 1 and col. 2, line 66-col. 3, line 1, the tip of the gurney shown near the head of the patient being the head end, the tip of the gurney shown near the feet being the foot end, the wheels at the bottom forming the base, and the body of the gurney supporting cushions 12/14 being the patient support deck), the patient support deck comprising a fowler section at the head end and a foot section at the foot end, the fowler section capable of articulating relative to the base (figs. 1 and 2 show the fowler section of the support deck underneath cushion 12 being articulatable relative to the base wheels of the gurney 24; the foot section is the section of support deck underneath cushion 14); and a pediatric support module 35/30 integrated into the patient support deck, the pediatric support module 35/30 comprising a body 30 and a lid 35 hinged to the body 30 (figs. 1 and 2 and col. 3, lines 24-26, lid/top 35 and compartment 30 forming the pediatric support module; figs. 1 vs. 2 show how the lid 35 is articulatable/hinged to the compartment 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickey US 5,400,448 in view of Robinette US 6,966,087 B2.
Regarding claim 5, Zwickey discloses the claimed invention as discussed above.
Zwickey is silent on the lid of the pediatric support module comprising an adjustable restraint.
However, Robinette teaches an immobilizer 2 comprising an adjustable restraint 32 (fig. 4 and col. 4, lines 57-64; col. 6, lines 60-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lid of the pediatric support module of Zwickey with an adjustable restraint, as taught by Robinette, to provide greater flexibility and options for securing the patient to the pediatric module; an additional harness on the lid would provide this option, or even provide the ability to secure to patients simultaneously.
Regarding claim 6, Zwickey in view of Robinette discloses the claimed invention as discussed above.
Zwickey is silent on the lid of the pediatric support module further comprising two adjustable upper restraints and two lower adjustable restraints.
However, Robinette further teaches the immobilizer 2 further comprising two adjustable upper restraints 34b and two lower adjustable restraints 39b (fig. 4 and col. 7, lines 16-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lid of the pediatric support module of Zwickey in view of Robinette with two adjustable upper restraints and two lower adjustable restraints, as taught by Robinette, “[t]o minimize the risk of losing control over the limbs” (col. 7, line 12).
Regarding claim 20, Zwickey in view of Robinette discloses the claimed invention as discussed above.
Zwickey further discloses the body 30 of the pediatric support module 35/30 comprising a seat portion 26 to support a patient and a storage compartment disposed below the seat portion 26 (fig. 2 and col. 3, lines 5-9, board 26 capable of being used as a seat to support a patient; when the lid 35 is closed, the empty space within compartment 30 can be used as a storage compartment).
Zwickey is silent on the lid of the pediatric support module comprising an adjustable restraint.
However, Robinette teaches an immobilizer 2 comprising an adjustable restraint 32 (fig. 4 and col. 4, lines 57-64; col. 6, lines 60-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lid of the pediatric support module of Zwickey with an adjustable restraint, as taught by Robinette, to provide greater flexibility and options for securing the patient to the pediatric module; an additional harness on the lid would provide this option, or even provide the ability to secure to patients simultaneously.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickey US 5,400,448 in view of Wilson et al. US 2012/0186588 A1.
Regarding claim 8, Zwickey discloses the claimed invention as discussed above.
Zwickey is silent on the fowler section further comprising a lid connector to connect the module lid to the fowler section, the lid connector comprising a latch, wherein the lid connector is configured to accept the module lid and the latch is configured to secure the module lid on the fowler section.
However, Wilson teaches a lid 100 atop a patient support structure 22 (fig. 1 and [0053], patient support panel 22), wherein a section of the patient support structure comprises a lid connector 300 to connect the lid 100 to the section (figs. 1 and 2 and [0077], latch 300 secures the lid 100 to the underlying section of the patient support panel 22), the lid connector 300 comprising a latch, wherein the lid connector 300 is configured to accept the lid 100 and the latch 300 is configured to secure the lid 100 on the section (fig. 6 and [0081], clamp 300 latches onto the rails 22A/B of the patient support panel 22 to secure the lid 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the fowler section and module lid of Zwickey with a lid connector to connect the module lid to the fowler section, the lid connector comprising a latch, wherein the lid connector is configured to accept the module lid and the latch is configured to secure the module lid on the fowler section, as taught by Wilson, to further secure the module lid in place when the compartment is not intended to be open; the addition of this latch would provide a quick-open option (as opposed to Zwickey’s zippers).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oswalt et al. US 4,977,630; Norberg US 5,860,176; Zucker et al. US 2004/0045089 A1; Shah et al. US 8,763,177 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786